DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed October 21, 2022 has been entered. Claims 18, 20-22, and 27-32 have been amended. The remaining claims are in previously presented form. The only independent claims is claim 18. Claims 18-34 are pending in the application.
The applicant’s Remarks, filed October 21, 2022, has been fully considered. The applicant argues in the Remarks on page 7 that the 35 U.S.C. §112(a) rejection should be withdrawn due to amendment. The examiner agrees and the rejection is withdrawn. 
The application further argues on pages 7-8 that the 35 U.S.C. §112(b) rejection of should be withdrawn because the examiner did not produce enough evidence that, as the examiner argued in the last detailed action (which was the Non-Final Rejection dated June 22, 2022), it is well known in the art that it is difficult to use a tire pressure monitoring system with self-sealing  tires. The idea that it is difficult to use a tire pressure monitoring system with self-sealing tires is somewhat implied in the first entry in the cited prior art James Lemmex, “Comment 1,” In News from Notch Consulting, Inc. (https://notchconsulting.blog/2008/02/10/conti-rolls-out-contiseal-self-sealing-tires-as-an-alternative-to-run-flats/), published April 29, 2010, hereinafter Lemmex. Yet the examiner agrees that this does not prove the case. The examiner read that it is difficult to use a tire pressure monitoring system (TPMS) with self-sealing tires during his search for prior art when writing the Non-Final Rejection. The difficultly in using a TPMS with tire sealant arises from the sealant gumming-up the pressure sensor. But the examiner can no longer find the disclosure(s) that stated this. Furthermore, the examiner has performed another search for TPMS with self-sealing tires and found that several disclosures teach this combination. Therefore, the examiner withdraws the rejection. 
Applicant's arguments in the Remarks, on page 9 that the 35 U.S.C. §112(b) rejection should be withdrawn due to amendment. The examiner agrees and the rejection is withdrawn. 
The applicant argues in the Remarks on pages 9-13 that the 35 U.S.C. §103 rejections should be withdrawn due to amendments. The applicant summarizes the heart of the proposed invention on pages 10-11 with reference to Fig. 1 of the present disclosure. In particular, the applicant argues that Shao of record (CN-106143011-A) “discloses limiting the speed for pressures above a threshold when an overpressure condition occurs and does not disclose detecting a leak and then limiting the speed when the pressure is above a threshold. Shao thus does not teach or suggest setting a maximum speed setpoint at a first maximum speed setpoint value VI, in the manner now set forth in independent claim 18.” 
The examiner understands the applicant to argue here that Shao does not teach what is shown in Fig.1 of the present disclosure. In that figure, if a leak is detected but the pressure is between p and p1, then the speed of the vehicle will be limited to V1. In other words, within limits, it can be said that if the pressure is above a  threshold p1, the speed is limited to p1. When the pressure drops to less than p1 but still more than p2, the speed is limited as a function of pressure. 
The examiner does not entirely agree with the applicant’s interpretation of Shao. In the examiner’s view Shao teaches, on page 3 of the previously attached English translation, a tire pressure sensor. Then Shao teaches that if the “tyre pressure value of any one tyre exceeds a preset pressure value range” then the system will begin “limiting the speed of a vehicle”. Yet this “exceeds a preset pressure value range” does not mean that the pressure detected must be too high. This is clear because the extended quote reads that if the “tyre pressure value of any one tyre exceeds a preset pressure value range, namely the tire pressure value of the tire is too high or too low, limiting the speed of a vehicle below a threshold...” (emphasis added). The examiner has consulted a USPTO translator who stated that the verb “exceed” as translated in English, in Chinese can mean exceed, but can also essentially mean: go outside the range of. This makes sense because Shao teaches that the speed limiting of the vehicle will occur when the measured tire pressure becomes “too low” as well. Therefore, the examiner believes that Shao does teach limiting the speed of the vehicle when a low pressure value is obtained. Yet, the examiner and the translator agreed that Shao does not teach making the speed limit a function of pressure. Yet the examiner has found other art which he believes teaches the limitations of claim 18.
The applicant further argues in the Remarks, on pages 12-13, that the dependent claims are allowable for at least the reason claim 18 is allowable in the applicant’s argument. The examiner respectfully does not find claim 18 allowable and therefore does not find this argument persuasive. The examiner has also found additional prior art to teach some of the amended dependent claims. 
 Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz et al. (US2003/0033072 A1) in view of Harumoto (JP 2006 011981 A).

Regarding claim 18, Nantz teaches:
A method for processing inflation defects of a tire of a vehicle, the tire being equipped with sensors for measuring a pressure and a temperature of an internal cavity of the tire, the method comprising the steps of (see Figs. 2 and 3 for a method, see paragraph 0016 for a tire pressure sensor and temperature sensor 32): 
periodically measuring the pressure and temperature of the internal cavity of the tire (see paragraph 0016 for tire pressure and temperature being “monitored”. The idea is that this is continuous or periodic.); 
detecting an inflation defect of the tire, the inflation defect being indictive of a leak (see paragraphs 0018-0020. The system detects when the tire pressure drops and then notifies the driver and limits the speed.); 
signaling, as soon as [[an]] the inflation defect of [[a]] the tire is detected, see paragraph 0020) ; and 
transmitting a maximum speed setpoint to the driver (see paragraph 0020),
wherein the maximum speed setpoint, when the measured inflation pressure of the tire is greater than or equal to a first see paragraph 0026. The speed is reduced as “a function of the pressure” of the tires. This is preferably done “gradually”.);
wherein the maximum speed setpoint, where the maximum speed setpoint decreases with decreasing inflation pressure (note that here and elsewhere the examiner has double struck through a phrase. This is to clearly show what the examiner believes the cited reference does and does not teach. The examiner believes this makes for a clear detailed action in the interest of compact prosecution. With that in mind, see Nantz, paragraph 0026. The speed is reduced as “a function of the pressure” of the tires. This is preferably done “gradually”. Nantz does not explicitly teach that there is a lower pressure p2 as shown in Fig. 1 of the present application. Therefore, the phrase related to that in this limitation has been double struck by the examiner. But the term “gradually” implies what the line between A2 and A3 in Fig. 1 of the present disclosure.).  
Yet Nantz does not appear to explicitly further teach:
wherein the maximum speed setpoint, when the measured inflation pressure of the tire is less than the first pressure threshold value p1 and greater than or equal to a second pressure threshold value p2, where the maximum speed setpoint decreases with decreasing inflation pressure.  
Yet Harumoto teaches:
wherein the maximum speed setpoint, when the measured inflation pressure of the tire is less than the first pressure threshold value p1 and greater than or equal to a second pressure threshold value p2, where the maximum speed setpoint decreases with decreasing inflation pressure (see Harumoto Fig. 2 and the top quarter of page 5 of the attached English translation. In Fig. 2 there is a pressure 0.6Pt which is equivalent to the pressure p2 in Fig. 1 of the present application. See also Harumoto, the bottom of page 4 for a discussion of “minimum speed” at which a vehicle is safe to drive at.) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz, to add the additional features wherein the maximum speed setpoint, when the measured inflation pressure of the tire is less than the first pressure threshold value p1 and greater than or equal to a second pressure threshold value p2, where the maximum speed setpoint decreases with decreasing inflation pressure, as taught by Harumoto. The motivation for doing so would be to support safe vehicle travel, as recognized by Harumoto (see Abstract). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Nantz and Harumoto teach the method according to claim 18.
Nantz further teaches:
A method wherein, 
when the measured inflation pressure of the tire lies between the first pressure threshold value p1 and the second pressure threshold value p2, the maximum speed setpoint transmitted decreases progressively between the first maximum speed setpoint value VI and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire (see paragraph 0026. The speed is reduced as “a function of the pressure” of the tires. This is preferably done “gradually”.).


Regarding claim 28, Nantz and Harumoto teach the method according to claim 18.
Nantz further teaches:
A method wherein, 
detecting the inflation defect of the tire includes detecting of a loss of pressure (see paragraph 0003 for the invention being directed at solving the problem of what happens when tires “lose air pressure” and “inflation pressure drops”.).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Muhlhoff (U.S. Pat. No. 6,039,099). 

Regarding claim 19, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein
the first maximum speed setpoint value V1 lies between 90 [55 mph] and 130 km/h [80 mph].  
However, Muhlhoff teaches:
A method wherein
the first maximum speed setpoint value V1 lies between 90 [55 mph] and 130 km/h [80 mph] (see col. 4, lines 14-24 that tire damage can occur “above 85 km/h”. Since above 85 km/h includes the range of 90 km/h to 130 km/h, Muhlhoff teaches this limitation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features the first maximum speed setpoint value V1 lies between 90 and 130 km/h, as taught by Muhlhoff. The motivation for doing so would be to not exceed the speed limit. Furthermore, it is well known in the tire art that tire durability can be reduced by driving at too high of a speed.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Alina Moore, “Tire  Guide,” TopsSpeed.com (https://www.topspeed.com/cars/tire-guide-ar10406.html), published June 14, 2006.


Regarding claim 21, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein, 
when the measured inflation pressure of the tire lies between the first pressure threshold value p1 and the second pressure threshold value p2, the maximum speed setpoint transmitted decreases by speed levels between the first maximum speed setpoint value V1 and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire. 
Yet Moore teaches:	
A method wherein, 
when the measured inflation pressure of the tire lies between the first pressure threshold value p1 and the second pressure threshold value p2, the maximum speed setpoint transmitted decreases by speed levels between the first maximum speed setpoint value VI and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire (this claim, in one broad reasonable interpretation, is referring to Fig. 2 and paragraph 0069 of the present application. With that in mind, see Moore, page 11 of the PDF attached to this Detailed Action for a chart of “required tire pressure increase” (over 35 psi) for various vehicle speeds. The chart states that as a vehicle’s speed is increased, the tire pressure has to increase. The chart provides incremented speeds.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features wherein when the measured inflation pressure of the tire lies between the first pressure threshold value p1 and the second pressure threshold value p2, the maximum speed setpoint transmitted decreases by speed levels between the first maximum speed setpoint value VI and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire, as taught by Moore. The motivation for doing so would be to maintain the correct pressure for a given speed, as recognized by Moore (see the comment on the bottom center of the chart on page 12 of Moore). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 23, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
the first pressure threshold value p1 is equal to a nominal inflation pressure of the tire when cold.  
Yet Moore teaches:	
A method wherein, 
the first pressure threshold value p1 is equal to a nominal inflation pressure of the tire when cold (see page 11 for “the tire pressure listed is a ‘cold’ pressure” which should be checked “in the morning before the car has been driven”. Moore is reciting a well-known idea in the tire art that initial tire pressures are stated in terms of cold pressure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein the first pressure threshold value p1 is equal to a nominal inflation pressure of the tire when cold, as taught by Moore. The motivation for doing so would be to use pressure ratings that conform to established industry standards of measurement and recommendations in order to facilitate ease-of-use of various off-the-shelf tires.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 24, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein, 
the first pressure threshold value p1 lies between 1.5 and 2.5 bar [which is about 22 psi to 36 psi].  
Yet Moore teaches:	
A method wherein, 
the first pressure threshold value p1 lies between 1.5 and 2.5 bar [which is about 22 psi to 36 psi] (see the chart on page 1. When the “required tire pressure increase” is “0” the “vehicle top speed” is 118 mph and the recommended tire pressure (second column from the right) is 35.0 psi.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features wherein the first pressure threshold value p1 lies between 1.5 and 2.5 bar, as taught by Moore. The motivation for doing so would be to use pressure and speed ratings that conform to established industry standards of measurement and recommendations in order to facilitate ease-of-use of various off-the-shelf tires.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Dagh et al. (US2007/0255475 A1).

Regarding claim 22, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein, 
when the measured inflation pressure of the tire is less than the second 
However, Dagh teaches:
A method wherein, 
when the measured inflation pressure of the tire is less than the second (see Dagh paragraph 0008 and 0013. When a vehicle tire bursts (i.e. pressure goes to zero, the vehicle will be automatically brought to a stop (i.e. the vehicle speed limit will be set to zero)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features wherein when the measured pressure of the tire is less than the second inflation pressure threshold value p2, the maximum speed setpoint transmitted is zero, as taught by Dagh. The motivation for doing so would be to stop the vehicle upon tire blowout without swerving, jack-knifing, or going off the road, as recognized by Dagh (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Riva et al. (US2003/0159767 A1).

Regarding claim 25, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein, 
the second pressure threshold value p2 lies between an unseating pressure of the tire from a rim of the tire while rolling and the unseating pressure plus 0.3 bar. However, Riva teaches:
A method wherein, 
the second pressure threshold value p2 lies between an unseating pressure of the tire from a rim of the tire while rolling and the unseating pressure plus 0.3 bar [0.3 bar = 4.35 psi] (according to the specification of present application, paragraph 0064 teaches that an unseating pressure can be 0.6 bar. Therefore, this claim can reasonably be interpreted as p2 being equal to 0.6 bar to 0.9 bar. With that in mind, see Riva, paragraph 0010, which teaches that a tire unseats at 0.8 bar.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features wherein the second pressure threshold value p2 lies between an unseating pressure of the tire from a rim of the tire while rolling and the unseating pressure plus 0.3 bar, as taught by Riva. The motivation for doing so would be to prevent the tire from unseating so as to keep the vehicle mobile, as recognized by Riva (see paragraph 0010). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 26, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein, 
the second pressure threshold value p2 lies between 0.5 bar and 1 bar.  
However, Riva teaches:
A method wherein, 
the second pressure threshold value p2 lies between 0.5 bar and 1 bar (see paragraph 0010, which teaches that a tire unseats at 0.8 bar.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features wherein the second pressure threshold value p2 lies between 0.5 bar and 1 bar, as taught by Riva. The motivation for doing so would be to prevent the tire from unseating so as to keep the vehicle mobile, as recognized by Riva (see paragraph 0010). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Vorreiter (EP 2 130 690 A2).

     Regarding claim 27, Nantz and Harumoto teach the method according to claim 18.
     Yet Natz does not teach:
the tire comprises structural elements allowing the tire to roll at zero inflation pressure and having a recommended speed for rolling at zero inflation pressure, and 
wherein, when the measured inflation pressure is less than the second threshold value p2, the maximum speed setpoint transmitted is the recommended speed.  
However Harumoto teaches:
wherein, when the measured inflation pressure is less than the second threshold value p2, the maximum speed setpoint transmitted is the recommended speed (see Fig. 2. When the pressure drops below 0.7Pt, the max speed becomes Vmax4).  
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein, 
the tire comprises structural elements allowing the tire to roll at zero inflation pressure and having a recommended speed for rolling at zero inflation pressure.
However, Vorreiter teaches:
A method wherein, 
the tire comprises structural elements allowing the tire to roll at zero inflation pressure (see Fig. 1, item 42 and the last paragraph and first line of pages 3 and 4 of the attached English translation, respectively) and having a recommended speed for rolling at zero inflation pressure (see page 2 for a “runflat tire” that can run at a “reduced maximum speed of…about 80 km/h”. A “maximum speed” of driving while the tire is flat is a recommended speed. A recommendation often comes in a range. The entire paragraph first defines what a runfalt tire is (“A runflat tire is…”) then provides the speed that it can run at while flat. Then states “accordingly” and mentions the “manufacturer’s specification and design”. Therefore, since the definition of a runflat tire was one that was “designed” to operate at 80 km/hr while flat and this was followed by “accordingly” and then a discussion of the manufacturer’s “specification and design,” it is reasonable to interpret 80km/hr as the recommended speed of the runflat tire with zero inflation based on the manufacturer’s design of a runflat tire.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features wherein the tire comprises structural elements allowing the tire to roll at zero inflation pressure and having a recommended speed for rolling at zero inflation pressure, as taught by Vorreiter. The motivation for doing so would be to take advantage of the benefits of runflat tires, as recognized by Vorreiter (see the first two paragraphs of page2). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Brown (US20040017289 A1).

Regarding claim 29, Nantz and Harumoto teach the method according to claim 28.
Nantz further teaches:
A method wherein detecting the inflation defect of the tire includes:
periodically recording 
the measured [[a]] pressure pg and [[a]] the measured temperature Θ of the gas of the internal cavity of the tire (see Fig. 3, steps 60 and 68. See also paragraphs 0028-0030 for the pressures being measured with sensors and then processed through comparisons. See the end of paragraphs 0025 and 0026 for the methods in the figures being “repeated”. This means this is occurring periodically.), 
transforming 
the measured pressure pg g[[,]] (see paragraph 0041-0045) and 
the measured temperature 0 for each record (see paragraph 0041-0045);[[,]] 
obtaining gfrom the absolute pressure Pg, the absolute temperature T, or a relationship between the absolute pressure Pg and the absolute temperature T for each record see paragraph 0046, first sentence. A slope requires a series of values.); and 
detecting a leak see paragraphs 0062-0064. These paragraphs discuss detecting a leak using a “leak rate” based on the Ideal Gas Law conversions “discussed previously” in the disclosure.).  
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein detecting the inflation defect of the tire includes:
transforming 
the measured pressure pg g[[,]] and 
the measured temperature 0 for each record;[[,]] 
obtaining from the absolute pressure Pg, the absolute temperature T, or a relationship between the absolute pressure Pg and the absolute temperature T for each record 
detecting a leak 
However, Brown teaches:
A method wherein detecting the inflation defect of the tire includes:
transforming 
the measured pressure pg g[[,]] (see paragraph 0041-0045) and 
the measured temperature 0 for each record (see paragraph 0041-0045);[[,]] 
obtaining from the absolute pressure Pg, the absolute temperature T, or a relationship between the absolute pressure Pg and the absolute temperature T for each record see paragraph 0046, first sentence. A slope requires a series of values.); and 
detecting a leak see paragraphs 0062-0064. These paragraphs discuss detecting a leak using a “leak rate” based on the Ideal Gas Law conversions “discussed previously” in the disclosure.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto, to add the additional features wherein detecting the inflation defect of the tire includes: transforming the measured pressure pg g[[,]] and the measured temperature 0 for each record;[[,]] obtaining from the absolute pressure PR, the absolute temperature T, or a relationship between the absolute pressure PR and the absolute temperature T for each record detecting a leak see paragraphs 0046 and 0057). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 32, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein
detecting the inflation defect of the tire includes detecting abnormal rise in temperature.  
However, Brown teaches:
A method wherein
the inflation defect of the tire includes detecting abnormal rise in temperature (see Brown, paragraph 0059.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto to add the additional features wherein the inflation defect of the tire is the detection of an abnormal rise in temperature, as taught by Brown. The motivation for doing so would be to prevent extreme tire conditions, as recognized by Brown (see paragraph 0059). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Brown in further view of Lin et al. (US2002/0024432 A1). 
 
Regarding claim 30, Nantz, Harumoto, and Brown teach the method according to claim 29.
Yet Nantz, Harumoto, and Brown do not explicitly further teach:
A method wherein[[,]] 
the tire has a given nominal inflation pressure value when cold po, the variation over time being a pressure variation threshold Ap, the pressure variation threshold Ap being [[lies]] between 3% and 7% of the nominal inflation pressure value when cold.  
However Lin teaches:
A method wherein 
the tire has a given nominal inflation pressure value when cold p0, the variation over time being a pressure variation threshold Δp, the pressure variation threshold Δp being [[lies]] between 3% and 7% of the nominal inflation pressure value when cold (see paragraphs 0038 and 0039 for an ideal tire pressure being between 24 and 44 psi. See paragraph 0049 for a pressure drop of 1.4 psi setting off a warning. Since 1.4 psi is 5.6 percent of 25 psi, Lin teaches this limitation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz, Harumoto, and Brown to add the additional features wherein the tire has a given nominal inflation pressure value when cold p0, the variation over time being a pressure variation threshold Δp, the pressure variation threshold Δp being between 3% and 7% of the nominal inflation pressure value when cold, as taught by Lin. The motivation for doing so would be to detect an abnormal state of a tire, as recognized by Lin (see 0008-0011). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Brown (US20040017289 A1) in further view of Chamussy et al. (U.S. Pat. No. 5,895,846).

Regarding claim 31, Nantz, Harumoto, and Brown teach the method according to claim 29.
Yet Nantz, Harumoto do not explicitly further teach:
A method further comprising: 
calculating a Pg/T ratio for each record, the Pg/T ratio being the ratio of the absolute pressure Pg to the absolute temperature T for each record and the series of values being a series of values of the Pg/T ratio (see paragraphs 0045 and 0046, first sentence. A slope requires a series of values.); 
performing a linear regression on the series of values of the Pg/T ratio; 
calculating a straight line of the linear regression, 
estimating the time needed for the inflation pressure pg to drop below a critical pressure threshold from the slope of the straight line; and 
transmitting the estimated time see Brown, paragraph 0010-0012 for developing a leak rate model. See paragraph 0012 in particular for this model being based on linear regression. See paragraphs 0012 and 0064 for predicting when the tires will drop below a specified value and using that prediction time to provide an advanced warning to the driver to enable preventative action.).  
Yet Brown teaches:
transmitting the estimated time see Brown, paragraph 0010-0012 for developing a leak rate model. See paragraph 0012 in particular for this model being based on linear regression. See paragraphs 0012 and 0064 for predicting when the tires will drop below a specified value and using that prediction time to provide an advanced warning to the driver to enable preventative action.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz, Harumoto, and Brown to add the additional features of transmitting the estimated time see paragraph 0059). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Nantz, Harumoto, and Brown do not explicitly further teach:
calculating a Pg/T ratio for each record, the Pg/T ratio being the ratio of the absolute pressure Pg to the absolute temperature T for each record and the series of values being a series of values of the Pg/T ratio; 
performing a linear regression on the series of values of the Pg/T ratio; 
calculating a straight line of the linear regression, 
However, Chamussy teaches:
A method further comprising: 
calculating a Pg/T ratio for each record, the Pg/T ratio being the ratio of the absolute pressure Pg to the absolute temperature T for each record and the series of values being a series of values of the Pg/T ratio (see col. 4, lines 40-44.This section states that the disclosed method of the patent can also apply to a ratio. The disclosed method obtains “sequential measurements” that are “recorded” then analyzed, according to col. 4, lines 31-32.); 
performing a linear regression on the series of values of the Pg/T ratio (see col. 4, lines 40-44.This section states that the disclosed method of the patent can also apply to a ratio. The disclosed method performs a linear regression, according to col. 2, line 59. These sections together teach that the linear regression taught can also be of the ratio. ); 
calculating a straight line of the linear regression, see Fig. 2 and col. 2, lines 46-47 and lines 59-60), 
estimating the time needed for the inflation pressure pg to drop below a critical pressure threshold from the slope of the straight line (see col. 4, lines 40-44.This section states that the disclosed method of the patent can also apply to a ratio. See claim 12 for estimating the time needed for the pressure to drop below a threshold.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz, Harumoto, and Brown to add the additional features of calculating a Pg/T ratio for each record, the Pg/T ratio being the ratio of the absolute pressure Pg to the absolute temperature T for each record and the series of values being a series of values of the Pg/T ratio; performing a linear regression on the series of values of the Pg/T ratio; and calculating a straight line of the linear regression, doing so would be improving the precision of the measurements, as recognized by Chamussy (see col. 4, lines 45-46). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of James Lemmex, “Comment 1,” In News from Notch Consulting, Inc. (https://notchconsulting.blog/2008/02/10/conti-rolls-out-contiseal-self-sealing-tires-as-an-alternative-to-run-flats/), published April 29, 2010, hereinafter Lemmex.

Regarding claim 33, Nantz and Harumoto teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein 
the tire comprises, on its inner wall, a layer of self-sealant product.  
However Lemmex teaches:
A method wherein 
the tire comprises, on its inner wall, a layer of self-sealant product (see comment 1 for ContiSeal in conjunction with a TPMS system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto to add the additional features wherein the tire comprises, on its inner wall, a layer of self-sealant product, as taught by Lemmex. The motivation for doing so would be to identify leaks when the self-sealing doesn’t work, as recognized by Lemmex (see comment 1). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Harumoto in further view of Official Notice.

Regarding claim 34, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Harumoto do not explicitly further teach:
A method wherein 
the vehicle comprises an autonomous driving mode.
However Official Notice teaches:
A method wherein 
the vehicle comprises an autonomous driving mode (it is Officially Noticed that vehicles had autonomous driving modes before 2017.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Harumoto to add the additional features wherein the vehicle comprises an autonomous driving mode, as taught by Official Notice. The motivation for doing so would be to use a vehicle with autonomous mode, as recognized by Official Notice.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Additional Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun (US2018/0080399 A1) teaches in paragraph 0103 a “speed limiting device 160 that may limit the speed of the vehicle based on the tire air pressure”. Paragraph 0007 teaches that this can include when the air pressure is too low. See paragraph 0211 for the teaching that everything in the above paragraphs of the disclosure also applies to the speed limiting device with respect to air pressure. See paragraphs 0020 and 0121 and Fig. 5 for the principal that the speed limit is reduced as the slip angle, turning angle, or wheel angle is increased. All of these increase tire slip, as does low tire pressure (see paragraph 0140). Following this principal, and paragraph 0211’s explicit teaching that this principal applies to tire pressure, it can reasonably be concluded that Jun teaches that the speed limit drops as the tire pressure drops. 
Shao (CN206171054U) teaches that when a detected pressure gets “too low” the system will limit the speed of the vehicle. 
Sain-Loup (EP 2922713 B1) teaches a system that receives the tire pressure for each tire and the velocity of the vehicle, and provides warnings. The pressure can be divided into several graduations and warnings given for each. But Saint-Loup does not teach speed limiting of the vehicle, much less speed limiting as a function of tire pressure. 
Sain-Loup (FR2998514) teaches that different low pressure thresholds can be calculated for “different speed ranges”. See Fig. 2 for a means for a low pressure alert given at various pressures. Sain-Loup also teaches a “supervision means 11.” Sain-Loup teaches at the end of the disclosure that alerts can be sent to the driver “or other organs of the vehicle.” But Saint-Loup does not teach speed limiting of the vehicle, much less speed limiting as a function of tire pressure. 
Herges (DE 10 2008 062074 B4) teaches a system which determines the correct pressure for a given velocity and automatically inflates the tire to that pressure. Yet Herges does not teach limiting the speed of the vehicle as a function of tire pressure. 
Nakatani et al. (US2006/0232391 A1) teaches giving an alert if a tire internal temperature exceeds a predetermined range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665